          Case 1:19-cv-00410-NONE-EPG Document 23 Filed 05/11/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   JOSE CHAVEZ,                                     Case No. 1:19-cv-00410-NONE-EPG (PC)
12                 Plaintiff,                         ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS
13         v.
                                                      (Doc. Nos. 20 & 22)
14   EDMUND G. BROWN, JR., et al.,
15                 Defendants.
16

17

18          Jose Chavez (“plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
19   this civil rights action. The matter was referred to a United States magistrate judge pursuant to
20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On April 1, 2020, Magistrate Judge Erica P. Grosjean entered findings and
22   recommendations recommending that “[t]his case proceed on Plaintiff’s claims against
23   Defendants M. Franco, R. Magana, J. Lara, L. Moreno, and J. Palomino for excessive force and
24   failure to protect under the Eighth Amendment,” and that “[a]ll other claims and defendants be
25   dismissed.” (Doc. No. 22 at p. 7).
26          Plaintiff was provided an opportunity to file objections to the findings and
27   recommendations. The deadline for filing objections has passed and plaintiff has not filed
28   objections or otherwise responded to the findings and recommendations.
                                                     1
          Case 1:19-cv-00410-NONE-EPG Document 23 Filed 05/11/20 Page 2 of 2



 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file,
 3   the court finds the findings and recommendations to be supported by the record and proper
 4   analysis.
 5          Accordingly, THE COURT HEREBY ORDERS that:
 6          1.      The findings and recommendations issued by the magistrate judge on April 1,
 7                  2020 (Doc. No. 22), are ADOPTED in full;
 8          2.      This case proceed on plaintiff’s claims against defendants M. Franco, R.
 9                  Magana, J. Lara, L. Moreno, and J. Palomino for excessive force and failure to
10                  protect under the Eighth Amendment;
11          3.      All other claims and defendants are dismissed;
12          4.      The Clerk of Court is DIRECTED to reflect the dismissal of defendants Edmund
13                  G. Brown, Jr.; Scott Kernan; C. Pfieffer; M. Faulkner; H. Robles; A. Sotelo; and
14                  D. Williams on the court’s docket; and
15          5.      This case is referred back to the magistrate judge for further proceedings.
16
     IT IS SO ORDERED.
17

18      Dated:     May 10, 2020
                                                         UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28

                                                     2
